Citation Nr: 9928856	
Decision Date: 10/05/99    Archive Date: 10/15/99

DOCKET NO.  97-26 521A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
hiatal hernia with esophageal reflux.

2.  Entitlement to a compensable disability rating for 
service-connected pseudofolliculitis barbae, on appeal from 
the initial grant of service connection.

3.  Entitlement to an increased disability rating for 
service-connected residuals of surgery of the right foot, 
currently evaluated as 10 percent disabling.

4.  Entitlement to an increased disability rating for 
service-connected residuals of surgery of the left foot, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney at Law


WITNESSES AT HEARINGS ON APPEAL

Appellant and E.T.


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to August 
1976 and from September 1979 to December 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 1994 and June 1996 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in No. Little Rock, Arkansas.

The case was previously before the Board in January 1998, 
when it was remanded to schedule the veteran for a hearing 
before a Member of the Board.  In May 1999, a hearing was 
held before the undersigned, who is the Board member making 
this decision and who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107(c) (West 
Supp. 1999).  

Additional evidence consisting of VA treatment records was 
associated with the claims folder in August 1999.  Because 
the veteran waived RO consideration of this evidence, a 
remand to the RO is not warranted on this basis.  See 
38 C.F.R. § 20.1304 (c) (1998).

The claims concerning service-connected pseudofolliculitis 
barbae and residuals of surgery of the right and left feet 
are the subject of the remand immediately following this 
decision.


FINDINGS OF FACT

1.  In May 1989, the RO denied entitlement to service 
connection for a hiatal hernia with esophageal reflux.  The 
RO notified the veteran of its decision and of his appellate 
rights.  He did not appeal.

2.  Evidence has not been presented or secured since the May 
1989 RO decision that is so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for a hiatal hernia with esophageal 
reflux.


CONCLUSIONS OF LAW

1.  The May 1989 RO decision that denied entitlement to 
service connection for a hiatal hernia with esophageal reflux 
is final.  38 U.S.C.A. § 7105(b)(1), (d)(3) (West 1991); 
38 C.F.R. §§ 20.200, 20.302(b), 20.1103 (1998).

2.  Evidence received since the May 1989 RO decision that 
denied entitlement to service connection for a hiatal hernia 
with esophageal reflux is not new and material, and the 
veteran's claim is not reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

Service medical records from the veteran's first period of 
active service are negative for any complaints or findings of 
a hiatal hernia or any other gastrointestinal (GI) disorder, 
including on separation examination in August 1976.

During the veteran's second period of active service, he was 
hospitalized in January 1982 for an acute upper GI bleed 
secondary to a Mallory-Weiss tear, as shown on endoscopy.  
Later that month, he was diagnosed as having status post GI 
bleed.

In February 1982, the veteran complained of a swollen 
abdomen, cramping and nausea.  The examiner's assessment was 
viral syndrome.  In March 1982, the veteran sought treatment 
for sharp left upper quadrant and chest pains.  The examiner 
diagnosed splenic flexure pain due to flatulence.  

Following complaints of diarrhea and vomiting in September 
1982, the veteran was again diagnosed as having viral 
syndrome.  He sought treatment for nausea, vomiting and 
diarrhea in December 1982.  The examiner's assessment was 
gastroenteritis.  The veteran voiced similar complaints in 
June and November 1983.  Pertinent diagnoses included 
gastroenteritis, possible gastroenteritis and dyspepsia.

In May 1984, the veteran reported dry heaves and an inability 
to hold anything down.  The examiner diagnosed gastritis.  
The veteran sought treatment for nausea, vomiting and 
diarrhea in October 1984.  He was diagnosed as having 
gastroenteritis.

In September 1986, the veteran complained of vomiting and 
fever.  He stated that food and clear liquids would not stay 
down.  He gave a history of a virus six months ago.  Two days 
later, he reported that he was feeling better.  The 
examiner's assessment was no pathology. 

The veteran claimed entitlement to service connection for a 
hiatal hernia in January 1989.  He stated that he had been 
treated for this condition since his separation from active 
service.  VA outpatient treatment records dated from 1987 to 
1989 were thereafter associated with the claims folder.  They 
revealed that the veteran complained of bloating at night in 
March 1988.  He induced vomiting for relief.  He stated that 
the problem was present for a year or so.  Physical 
examination was essentially normal.  The examiner diagnosed 
functional GI problem suspected.  The veteran reported daily 
vomiting in September 1988.  He was diagnosed as having 
peptic disease and rule out outlet obstruction and esophageal 
stricture.  An October 1988 endoscopy showed a hiatal hernia 
with gastroesophageal (GE) reflux; probable reflux 
esophagitis; and thickened duodenal folds consistent with 
duodenitis.  No ulcerations were seen.  The veteran was 
diagnosed as having severe GE reflux by history and upper 
gastrointestinal (UGI) series with probable esophagitis in 
November 1988.  He was again treated for this disability in 
December 1988.  Esophagogastroduodenoscopy (EGD) showed 
esophagitis and a hiatal hernia.  The veteran was thereafter 
treated in the GI clinic.

The veteran was afforded a VA examination in May 1989.  He 
stated that he first began having heartburn and occasional 
nausea and vomiting in 1979.  He would feel ill for about a 
week and then feel better.  He had four or five such attacks 
a year.  A UGI series showed a hiatus hernia associated with 
GE reflux, distal peptic esophagitis, and nonspecific mucosal 
coarsening and irritability of the duodenum (nonspecific 
duodenitis).  Pertinent diagnoses included hiatal hernia, 
symptomatic, gastroesophageal with reflux, and peptic 
disease.

In a May 1989 rating decision, the RO denied entitlement to a 
hiatal hernia with esophageal reflux.  The RO notified the 
veteran of its decision and of his appellate rights at his 
most recent address of record by letter dated June 13, 1989.  
He did not appeal.

The veteran was afforded a VA examination in April 1990.  He 
was diagnosed as having residuals of surgery of the feet.  On 
VA examination in January 1991, he was diagnosed as having 
post-operative, surgical procedures, third metatarsal 
bilaterally, and painful plantar callosities under the left 
third metatarsal head and right fourth metatarsal head.  On 
VA examination in July 1994, pertinent diagnoses included 
residuals, bilateral foot injuries, postoperative.

E.T. submitted a written statement to the RO in January 1995 
concerning her observations of the veteran's foot 
symptomatology.

The veteran and E.T. testified at a hearing at the RO in May 
1995 concerning the veteran's foot symptomatology.

VA outpatient treatment records of the veteran dated from 
1994 to 1995 were associated with the claims folder in May 
1995.  An August 1994 gastric emptying scan showed markedly 
delayed gastric emptying with 93 percent of the meal retained 
at 100 minutes.  A diagnosis of gastroparesis was rendered in 
January 1995.

In March 1996, the veteran sought to reopen his claim of 
entitlement to service connection for a hiatal hernia.  He 
stated that condition existed and was treated during active 
service.  

Duplicate copies of the veteran's service medical records 
were associated with the claims folder in March 1996.

Additional VA outpatient treatment records, dated from 1987 
to 1999, were also submitted in support of the claim.  Some 
of these were duplicative, and many showed treatment for 
disabilities other than a hiatal hernia with esophageal 
reflux.  Others showed further treatment for idiopathic 
gastroparesis, a duodenal ulcer, probably H. 
Pylori/gastritis, hiatal hernia, reflux, gastroesophageal 
reflux disease, colon polyp, and a dysmotility disorder 
several years after service.

The veteran testified at a hearing before the Board in May 
1999.  Concerning a hiatal hernia, he gave a long history of 
gastrointestinal problems since his second period of active 
service, specifically since 1982.  He reported that he 
currently suffered from the same symptoms he had during 
service.  He stated that he was told he had a hiatal hernia 
during active service; however, he stated that no doctor had 
related his current hiatal hernia to active service.  The 
veteran was provided a period of 90 days to submit additional 
evidence, including a medical opinion concerning the 
relationship, if any, between the current hiatal hernia with 
esophageal reflux and his active service.  No such opinion 
was submitted.


II.  Legal analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  It requires that the 
veteran have a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the veteran is notified 
of the decision.  38 C.F.R. § 3.104(a) (1998).  Such a 
decision is not subject to revision on the same factual basis 
except by a duly constituted appellate authority.  Id.  The 
veteran has one year from notification of a decision of the 
agency of original jurisdiction to file a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if an NOD is not filed within that time.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§§ 3.160(d) and 20.302(a) (1998).

By letter dated June 13, 1989, the RO notified the veteran of 
the May 1989 rating decision denying entitlement to service 
connection for a hiatal hernia with esophageal reflux.  The 
veteran was also advised of his appellate rights, and did not 
appeal.  Therefore, the RO's decision became final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302 (1998).

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  The United States 
Court of Appeals for Veterans Claims (formerly the U.S. Court 
of Veterans Appeals) (Court) concluded in Elkins that the 
Federal Circuit in Hodge effectively "decoupled" the 
relationship between determinations of well-groundedness and 
of new and material evidence by overruling the "reasonable-
possibility-of-a-change-in-outcome" test established by 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  There is no 
duty to assist in the absence of a well-grounded claim.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998).  See also 
Winters v. West, 12 Vet. App. 203 (1999).  Third, if the 
reopened claim is well grounded, VA may evaluate the merits 
of the claim after ensuring that the duty to assist under 38 
U.S.C. § 5107(b) has been fulfilled.

In the rating decision on appeal, the RO adjudicated the 
issue according to the definition of material evidence 
enunciated in Colvin ("a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome" of the final 
decision).  The Federal Circuit in Hodge declared this 
definition of material evidence invalid.  Therefore, the 
determination as to whether the veteran has submitted new and 
material evidence to reopen this claim will be made pursuant 
to the definition of new and material evidence contained in 
38 C.F.R. § 3.156(a), as discussed above.  No prejudice to 
the veteran results from the Board's consideration of this 
claim.  He was provided notice of the applicable laws and 
regulations regarding new and material evidence, including 
38 C.F.R. § 3.156.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Furthermore, the Board's review of this claim under 
the more flexible Hodge standard accords the veteran a less 
stringent "new and material" evidence threshold to 
overcome.  

The evidence received subsequent to May 1989 is presumed 
credible for the purposes of reopening the veteran's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).

At the time of the May 1989 RO rating decision, the evidence 
consisted, in pertinent part, of the veteran's lay statements 
that he incurred a hiatal hernia with esophageal reflux 
during active service, inservice medical records showing 
treatment for gastrointestinal problems, and a post-service 
diagnosis of a hiatal hernia with esophageal reflux as early 
as 1988.  There was no evidence of a nexus between the post-
service hiatal hernia with esophageal reflux and any 
inservice finding or event.  Therefore, in order to be 
material, there would have to be competent evidence tending 
to show that the post-service hiatal hernia with esophageal 
had its onset during active or was associated with an 
inservice finding or event.  Any "new" evidence would have 
to bear directly and substantially upon this matter and be so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

Since May 1989, the veteran has provided (1) his own lay 
statements and those of E.T.; (2) VA treatment records dated 
from 1987 to 1999; (3) copies of service medical records; and 
(4) VA examination reports dated in April 1990, January 1991 
and July 1994.

To the extent that the veteran contends that his current 
hiatal hernia with esophageal reflux was incurred during 
service (item 1), this evidence is not new.  His statements 
are essentially a repetition of his previous assertions, and 
are basically cumulative and not new.  See Paller v. 
Principi, 3 Vet. App. 535, 538 (1992) (distinguishing 
corroborative evidence from cumulative evidence).  Moreover, 
the lay statements concerning the onset of this condition are 
not competent.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); see also Moray v. Brown, 5 Vet. App. 211 (1993) (lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108).  

To the extent that the medical records (item 2) show 
complaints of or treatment for a hiatal hernia with 
esophageal reflux after service, this evidence is, likewise, 
not new.  A diagnosis of a hiatal hernia with esophageal 
reflux as early as 1988 was of record at the time of the May 
1989 rating decision.  Therefore, this evidence is cumulative 
of evidence previously associated with the claims file and is 
not new for purposes of reopening a claim.  These records do 
not in any way provide a medical linkage of the veteran's 
current disability with his active duty military service.  
The copies of the service medical records (item 3), as well 
as some of the VA treatment records, are also duplicative and 
not new.

Medical records and lay statements, including from the 
veteran and E.T., (items 1, 2 and 4) that do not mention the 
hiatal hernia with esophageal reflux, even if new, are not 
material.  This evidence is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  The fact that the veteran is presently impaired due 
to other medical problems is not a matter in dispute.

While the veteran reported that he was told he had a hiatal 
hernia during active service, "hearsay medical evidence" 
does not constitute competent medical evidence.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995). 

Accordingly, the Board finds that the evidence received 
subsequent to May 1989 is not new and material and does not 
serve to reopen the veteran's claim for service connection 
for a hiatal hernia with esophageal reflux.  38 U.S.C.A. 
§§ 5108 and 7105 (West 1991); 38 C.F.R. § 3.156(a) (1998).

Where a claimant refers to a specific source of evidence that 
could reopen a finally denied claim, VA has a duty to inform 
him of the necessity to submit that evidence to complete his 
application for benefits.  See Graves v. Brown, 6 Vet. App. 
166, 171 (1994).  VA has no outstanding duty to inform the 
veteran of the necessity to submit certain evidence, 
38 U.S.C.A. § 5103(a) (West 1991), in this case, because 
nothing in the record suggests the existence of evidence that 
might reopen the finally denied claim of entitlement to 
service connection for a hiatal hernia with esophageal 
reflux.  Accordingly, the Board concludes that VA did not 
fail to meet its obligations with regard to this claim under 
38 U.S.C.A. § 5103(a) (West 1991).
	

ORDER

New and material not having been submitted, the claim of 
entitlement to service connection for a hiatal hernia with 
esophageal reflux is not reopened, and the appeal is denied.


REMAND

Service-connected pseudofolliculitis barbae

The veteran has not been afforded a VA examination to assess 
the severity of his service-connected pseudofolliculitis 
barbae.  It is necessary to provide him an appropriate 
examination to evaluate the current severity of his service-
connected condition since he has indicated that it is more 
disabling than currently evaluated.  See Snuffer v. Gober, 10 
Vet. App. 400, 402-403 (1997); see also Allday v. Brown, 7 
Vet. App. 517, 526 (1995) ("where the record does not 
adequately reveal the current state of the claimant's 
disability and the claim is well grounded, the fulfillment of 
the statutory duty to assist requires a thorough and 
contemporaneous medical examination").  



Service-connected right and left foot disorders

The veteran's foot disabilities are rated pursuant to 
Diagnostic Code 5284, under which the rating depends upon the 
degree of severity of the impairment of the foot, i.e., 
moderate, moderately severe, or severe.  During active 
service, the veteran was hospitalized from November to 
December 1984 for intractable plantar keratoma, sub third 
metatarsal head, bilateral.  He underwent "V" osteotomy of 
the third metatarsal neck, bilaterally.  There have been no 
x-ray findings of arthritis.

The provisions of sections 38 C.F.R. §§ 4.40 and 4.45 may not 
apply to diagnostic codes that do not involve limitation of 
motion.  The question arises as to whether limitation of 
motion is contemplated under a particular diagnostic code, 
such diagnostic code 5284.  

DC 5284 is a general diagnostic code 
under which a variety of foot injuries 
may be rated.  Trauma to the foot may 
involve the forefoot and toes, the talus 
and midfoot, and the os calcis and heel 
cord.  See generally 2 Disorders of the 
Foot 1449-1542 (Melvin H. Jahss ed., 
1982).  Some of these injuries may affect 
range of motion.  Fractures and 
dislocations, for example, may limit 
motion in the subtalar, midtarsal, and 
metatarsophalangeal joints.  See Jesse C. 
DeLee, Fractures and dislocations of the 
foot, in 2 Surgery of the Foot 592 (Roger 
A. Mann ed., 5th ed. 1986).  These joints 
are important to the biomechanics of the 
foot.  See generally Roger A. Mann, 
Biomechanics of the foot and ankle, in 2 
Surgery of the Foot 12-18.  Other 
injuries may not affect range of motion, 
however.  Thus, the nature of the 
particular injury determines whether 
limitation of motion is involved under DC 
5284.

VAOPGCPREC 9-98.

A medical opinion would be beneficial in resolving this issue 
in this particular case.

If it is determined that the veteran's service-connected foot 
disabilities affect range of motion, consideration must be 
given to the criteria discussed in DeLuca v. Brown, 8 Vet. 
App. 202, 206-08 (1995), and VA is required to obtain 
adequate and competent evidence that will permit an informed 
assessment of whether greater limitation of motion or 
additional functional loss is likely to arise on use or 
during flare-ups.  See 38 C.F.R. § 4.40, 4.45 (1998).  
Therefore, further development is required in this regard.
 
Accordingly, in order to assure informed appellate review, 
the claim is remanded to the RO for the following:

1.  Request that the veteran provide a 
list of those who have treated him for 
his service-connected pseudofolliculitis 
barbae and right and left foot disorders 
since 1999.  Request all records of any 
treatment reported by the veteran that 
are not already in the claims file.  

The Board is particularly interested in 
all treatment received at any VA 
facilities.  With respect to any VA 
records, all records maintained are to 
be requested, to include those 
maintained in paper form and those 
maintained electronically (e.g., in 
computer files) or on microfiche.  

If requests for any private treatment 
records are not successful, tell the 
appellant and his attorney so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  38 
CFR 3.159(c).

2.  Schedule the veteran for an 
appropriate VA examination for 
evaluation of the service-connected 
pseudofolliculitis barbae.  The examiner 
should be provided a copy of this remand 
together with the veteran's entire 
claims folder, and the examiner is asked 
to indicate that he or she has reviewed 
the claims folder.  All necessary tests 
should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.  
Photographs of the affected area should 
be taken, if indicated.

The examiner should identify all 
residuals of the veteran's service-
connected pseudofolliculitis barbae.  
The examiner should note the size and 
location of the area affected and 
whether there is any disfigurement, 
exfoliation, exudation or itching, and 
if so, to what extent.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7806, 7814 
(1998).

Any indications that the veteran's 
complaints are not in accord with 
physical findings on examination should 
be directly addressed and discussed in 
the examination report.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.  
If further testing or examination by 
other specialists is determined to be 
warranted in order to evaluate the 
residuals of the condition in issue, 
such testing or examination is to be 
accomplished.

3.  Schedule the veteran for an 
appropriate VA examination of the feet.  
The examiner should be provided a copy 
of this remand together with the 
veteran's entire claims folder, and the 
examiner is asked to indicate that he or 
she has reviewed the claims folder.  All 
necessary tests, including x-rays if 
indicated, should be conducted and the 
examiner should review the results of 
any testing prior to completion of the 
report.

The examiner should identify all 
residuals attributable to the veteran's 
service-connected right and left foot 
disorders.  With particular attention to 
all x-ray reports, the examiner is asked 
to specifically provide an opinion as to 
the following:  If the veteran has 
arthritis of either foot, confirmed by 
x-ray, is it at least as likely as not 
that the arthritis is a residual of the 
service-connected disabilities, i.e., 
"V" osteotomy of the third metatarsal 
necks?  

Do the veteran's service-connected foot 
disabilities affect range of motion of 
the feet?  If so, the examiner should 
note the range of motion for the feet 
and should state what is considered 
normal range of motion.  Whether there 
is any pain, weakened movement, excess 
fatigability or incoordination on 
movement should be noted, and whether 
there is likely to be additional range 
of motion loss due to any of the 
following should be addressed: (1) pain 
on use, including during flare-ups; (2) 
weakened movement; (3) excess 
fatigability; or (4) incoordination.  
The examiner is asked to describe 
whether pain significantly limits 
functional ability during flare-ups or 
when the feet are used repeatedly.  All 
limitation of function must be 
identified.   If there is no pain, no 
limitation of motion and/or no 
limitation of function, such facts must 
be noted in the report.  Each foot 
should be assessed separately.

The examiner should further describe in 
detail the veteran's postoperative 
scars.  The examiner should note whether 
there is any tenderness or pain on 
objective demonstration or any 
ulceration, and whether or not the scars 
are poorly nourished or superficial or 
cause any limitation of function of 
either foot.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805 
(1998).    

Any indications that the veteran's 
complaints of pain or other 
symptomatology are not in accord with 
physical findings on examination should 
be directly addressed and discussed in 
the examination report.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.  
If further testing or examination by 
other specialists is determined to be 
warranted in order to evaluate the 
residuals of the condition in issue, 
such testing or examination is to be 
accomplished.

4.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and 
completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
reports.  If the requested examinations 
do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the reports must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998);  see also Stegall v. West, 11 
Vet. App. 268 (1998).

5.  Readjudicate the veteran's claims, 
with application of all appropriate laws 
and regulations and consideration of any 
additional information obtained as a 
result of this remand, including the VA 
examinations.  Consider the issue of 
whether referral to the appropriate 
authority pursuant to 38 C.F.R. § 3.321 
for consideration of an extraschedular 
evaluation is warranted for the 
veteran's service-connected 
disabilities.

In readjudicating the pseudofolliculitis 
barbae claim, review the evidence of 
record at the time of the June 1996 
rating decision that was considered in 
assigning the original disability rating 
for this condition, then consider all 
the evidence of record to determine 
whether the facts showed that the 
veteran was entitled to a higher 
disability rating for this condition at 
any period of time since his original 
claim.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

6.  If the decision with respect to the 
claims remains adverse to the veteran, 
he and his attorney should be furnished 
a supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals







